DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application filed on December 30, 2020, title: “Batch-Processing Transactions In Response to An Event”.

Status of the Claims
Claims 1-20 were pending.  By the 03/23/2021 Amendment, claims 1-20 have been cancelled and new claims 21-40 have been added.  Accordingly, claims 21-40 are pending in the Application and have been examined.

Priority
This application was filed on 12/30/2020 and is a CON of US Patent Application No. 16/219,060 filed on 12/13/2018 (Patented No. 10,915,905).  For the purpose of examination, the 12/13/2018 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022, 03/14/2022, 01/31/2022, 12/13/2022, 11/26/2021, 10/14/2021, 09/15/2021, 08/13/2021, 06/09/2021, 04/22/2021, 02/12/2021, 01/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the examiner.  Copies of the PTO-1449 forms with the examiner’s initials are enclosed to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,905.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the present application recite substantially the same limitations as claims 1-20 of Patent No. 10,915,905 with minor variations that would have been obvious to one of ordinary skills in the art.  The claims in the patent are narrower in scope and anticipate the claims of the present application.  Furthermore, both the application and patent are commonly owned.  Therefore, the Examiner deems that a double patenting rejection is proper.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 21-40 recite computer-implemented methods and a system of batch-processing transactions in response to an event comprising a computer system and a series of steps.  Thus, the claims are directed to process and machine which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 21 recites a method of batch-processing transaction in response an event by:  determining, by a server computing device associated with a payment processor, an identifier associated with a user; in response to determining the identifier, accessing, by the server computing device, a tab data structure associated with the user, the tab data structure storing transaction data associated with a plurality of transactions associated with the user; detecting, by the server computing device, an occurrence of an event; and in response to detecting the occurrence of the event, determining, by the server computing device and based at least in part on applying a set of rules to the transaction data, to batch-process a portion of the plurality of transactions together with one or more other transactions, wherein the one or more other transactions are stored in another tab data structure that stores other transaction data associated with a plurality of other transactions associated with another user.
Other than the recitation of “a server computing device associated with payment processor”, the claim as a whole recites a method utilizing “a server computing device” for batch-processing the tab data associated with the customers in response to occurrence of an event (time of day) in a payment environment.  The process being performed on a computer system limits the use of the abstract idea to a particular technological environment, but it does not change the analysis because it does not make the idea non-abstract.  The claimed process, such as determining an identifier, accessing a tab data structure, detecting an occurrence of event, and determining to batch-process a portion of the transactions, narrows the scope of the invention but does not make the idea less abstract because they are merely a process (a series of steps) to govern how the batch-process is performed.  
The claim recites the additional elements, such as the server computing device and payment processor along with the programmed instructions, all are recited at a high level of generality (see Applicant’s Specification, paragraphs 23-24, 38-43 and Figures 1-2) and are merely invoked as tools to perform the batch process.  Thus, the claim recites a method for batch-processing the tab data associated with the customers in response to occurrence of an event (time of day) in a payment environment which is a method of fundamental economic practice (i.e., hedging, insurance, mitigating risk).  This falls under the Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of generic computer components do not take the claim out of the abstract idea of the Certain Methods of Organizing Human Activity grouping.  Therefore, the claim recites an abstract idea.
Claims 36 recites a computer system and claim 39 recites another similar method as discussed in claim 21.  Therefore, these claims also recite an abstract idea (Step 2A, Prong 1-Yes, the claims recite an abstract idea).
Step 2A, Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims recite the additional elements include the POS device 204, tab data 208, payment service 212, communication network 214, payment authorization component 232 along with the programmed instructions and a payment network to perform the identifying, creating, determining, determining, closing, attempting to authorize the transaction steps.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant Specification, paragraphs 23-24, 38-43 and Figures 1-2).  The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of determining, accessing, detecting, and determining.    
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims recite an abstract idea (Step 2A, Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of batch-processing the tab data associated with the customers in response to occurrence of an event (time of day) by determining, accessing, detecting, and determining to authorize the transaction between customers and merchants in a payment environment.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Furthermore, dependent claims 22-35, 37-38, and 40 depend on claims 21, 36, and 39 and thus include all of the limitations and features of their independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 21, 36, and 39.
Claims 22 and 37 further include more details on applying the set of rules to characteristics of the transactions.  (These claims include more details and instructions for the set  of rules.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claims 23 and 38 further include more details about the customer of merchant, and the characteristics include the items requested by the customer when the tab data structure is open and where the transaction was conducted a time, a date, and item price, or a subsection of a merchant facility.  (These claims include more details and instructions for the customer, characteristics of the items and the transactions.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claim 24 further includes more details about the transactions comprising a purchase of the items.  (This claim includes more details and instructions about the transactions.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 25 further includes more details about the batch-processing of the portion of the transactions and removing the transaction data associated with the portion of the transaction.  (This claim includes more details and instructions for the batch-processing and removing steps.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 26 further includes more details about the event comprising a time of day, an end of a performance, or a fraudulent activity.  (This claim include more details and instructions about the event.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claims 27-29 further include more details for each rule of the set of rules comprising a rule to batch-processing transactions associated with a first type/second type of items and a first/second merchant service at a first/second predetermined times and also including the particular items.  (These claims include more details and instructions for each rule of the set of rules.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claim 30 further include more details about a rule that batch-processing requires user authorization.  (This claim includes more details and instructions about the batch-processing rule.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 31 further include more details that at least one rule of the set of the rules is defined by the payment processor.  (This claim includes more details and instructions about the batch-processing rule.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 32 further include more details about the user comprising a customer and at least one rule of the set of rules is defined by at least one merchant, customer, or an acquirer.  (This claim includes more details and instructions about the user and who defines the rule of the set of rules.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 33 further include more details about a rule of the set of rules is determined using a machine-learning model.  (This claim includes more details and instructions about the determination of the rules using a machine-learning model.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 34 further include more details about the machine-learning model is trained using customer data, merchant data, or historical data.  (This claim includes more details and instructions about training the machine-learning model.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 35 further include more details about the customer and the method comprising authorizing a payment instrument for batch-processing the portion of the transactions.  (This claim includes more details and instructions about authorizing a payment instrument.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

Claim 40 further include more details about settling the portion of the transactions comprising settling the portion of the transactions and other transactions of another user.  (This claim includes more details and instructions about settling the portion of transactions of the transactions and other transactions of another user.  This claim individually or in combination with others does not integrate the claims into a practical application and does not provide an inventive concept).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  These additional recited limitations further narrow the scope of the abstract idea and are merely insignificant solution activities which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
The focus of the claims is on the method of training a machine learning model based on data input.  There is no improvement to the computer hardware, the functioning of a computer, or technical process.  The claims are not directed to a new type of processor, network, or system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more).


Claim Rejections - 35 USC § 103
Extensive search was conducted during the examination of the parent case (16/219,060).  An updated search of prior art could not identify any art(s) that disclose each and every elements of the claims at this time.


Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697